DETAILED ACTION
This Office action is in response to the applicant’s amendments and remarks filed on 01/18/2022. This action is made FINAL.
	Claims 1-8 are pending examination.
	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments 
Regarding the objection to the specification, the examiner acknowledges applicant’s correction of the typographical error. Thus, the objection to the specification is withdrawn.
	
Regarding the means plus function invocation under 35 U.S.C. § 112(f), the examiner finds the
amendment(s) to the claim(s) filed 01/18/2022 provide sufficient structure to overcome the
means plus function invocation. 
	
Regarding the rejections of claims 3 and 6 under 35 U.S.C. § 112(b), the examiner finds that the
amendment(s) to the claim(s) filed 01/18/2022 overcome the rejection. Thus, the rejections under 35 U.S.C. §112(b) are withdrawn.

Regarding the rejections of claims 1-8 under 35 U.S.C. § 103 applicant's arguments filed 01/18/2022 have been fully considered but they are not persuasive.

In the remarks, applicant argued the following:
“…Stam does not disclose or render obvious “control the electrical device in a plurality of different independent operation modes including an automatic mode for automatically changing an operation state of the electrical device and a stop mode for stopping the electrical device” as clarified in amended claim 1…None of the other applied references address this feature nor cure the deficiencies of Stam or Jung, as discussed above”, (Remarks, Page 7-8). 

“The dependent claims are allowable at least for their dependence on claim 1, as well as for the additional features recited therein”, (Remarks, Page 8).

The examiner respectfully disagrees.

	Regarding point a, in the previous Office action Jung was relied upon to disclose the originally presented limitation of “control the electrical device in a plurality of operation modes including an automatic mode for automatically changing an operation state of the electrical device and a stop mode for stopping the electrical device”. Jung additionally discloses the amended limitation of “control the electrical device in a plurality of different independent operation modes including an automatic mode for automatically changing an operation state of the electrical device and a stop mode for stopping the electrical device”. In previously cited Para. 43, Jung recites: “The lamp driver 150 may turn on, flicker, or turn off the lamp in response to the instruction of the controller 180”. Further, Para. 49 of Jung recites: “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch. In addition, the controller 180 may set an operation mode of the head lamp to an automatic mode based on the input of the lamp operation switch”. Thus, it can be seen that Jung discloses a controller that may control the lamp (i.e. electrical device) to operate automatically or to turn off. In these cited portions of Jung it is also mentioned that the signals for operating the lamps in an automatic manner or turning off the lamps are 
	Further, Stam teaches the amended limitation. In Col. 4; Lines 8-20 of Stam, the headlamp control system and switching mechanism for the headlamps is described: “…a headlamp control system…comprises…a switching mechanism for manual input of a driver's selection of a feature affecting the control of the vehicle headlamps, and a control circuit coupled to the switching mechanism…for controlling the brightness of the headlamps…as a function of the status of the switching mechanism.” In Col. 50; Lines 29-37 and in Fig. 35, Stam describes that the electrical device may be controlled to operate in an automatic operation mode and a separate, manual stop operation mode via the switch: “FIG. 35 shows a state diagram for operation of microcontroller 1105 in response to various states of the switches coupled to switch control module 3408. As illustrated, the microcontroller 1105 may operate in an automatic mode or a manual mode in response to the activation of the automatic control on/off switch 3415. Such a switch may be provided on the steering wheel column and integrated into the same column switch that is utilized to manually activate the high beams. For example, if such a column switch is in a middle position, microcontroller 1105 will operate in a manual mode. If, for example, this column switch is moved to a forward position, microcontroller 1105 will respond by entering an automatic control mode. As discussed above, during an automatic control mode, microcontroller 1105 varies the headlamp state between a high beam on state 3502 and a high beam off state 3504 based upon the light sources detected by the image sensor or upon other events. In the manual mode, however, the headlamps are operated manually in a conventional manner. For example, the high beams may initially be in an off state 3508 and be turned on by manual toggling of the column switch or other mechanism such that the high beams are in an on state (3510). Toggling a switch back would turn the high beams off.” 

	Thus, it can be seen that Stam, in addition to Jung, discloses the amended limitation of “control the electrical device in a plurality of different independent operation modes including an automatic mode for automatically changing an operation state of the electrical device and a stop mode for stopping the electrical device”. 


	Regarding point b, for at least the reasons outlined above regarding the rejection of
independent claim 1 under 35 U.S.C. § 103 the rejection of dependent claims 2-8 
under 35 U.S.C. § 103 is maintained.



Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1-3 and 6-7 are rejected under 35 U.S.C. 103 as being unpatentable over Jung et al. US PG Publication 20210188281 (hereinafter Jung) in view of Stam et al. US Patent 6587573 (hereinafter Stam).

Jung and Stam were cited in a previous Office action.

Regarding claim 1, Jung discloses:
An electrical device controller for controlling an electrical device including either a headlight or a wiper used in a vehicle which is capable of switching a driving state between autonomous driving and manual driving, the controller comprising: [[Jung, Para. 49, Para. 50, Para. 52] “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the controller 180 may generate a control signal for controlling the operation of the wiper based on an input of the wiper operation switch;” also, see [0052] “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode…”]
 a processor, and a memory for storing a program executed by the processor, wherein the 	processor is configured to: [[Jung, Para. 47] “The controller 180 may include a processor 181 and a memory 182. The processor 181 controls an overall operation of the controller 180…The memory 182 may be a non-transitory storage medium that stores instructions executed by the processor 181.”]
 	control the electrical device in a plurality of different independent operation modes including an automatic mode for automatically changing an operation state of the electrical device and a stop mode for stopping the electrical device, [[Jung, Para. 41, Para. 43, Para. 44, Para. 49] “The wiper operation switch may manipulate an operation and/or a speed of the wiper. Based on the location of the wiper operation switch, the wiper operation switch may generate an automatic operation signal, a wiper one-time operation (MIST) signal, an operation stop signal, an intermittent operation (INT) signal, a low speed operation signal, or a high speed operation signal;” also, see [0043] “The lamp driver 150 may turn on, flicker, or turn off the lamp in response to the instruction of the controller 180;” also, see [0044] “The wiper driver 160 may operate or stop the wiper under control of the controller 180;” also, see [0049] “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch. In addition, the controller 180 may set an operation mode of the head lamp to an automatic mode based on the input of the lamp operation switch.”]
	control the electrical device, in an operation mode specified with an operation member operated by an occupant, in a state in which the vehicle is manually driven, [[Jung, Para. 9, Para. 49, Para. 54] “In one implementation, the convenience device manipulator may be implemented as a multi-function switch or input device generating data based on manipulation of a user;” also, see [0049] “When the operation mode of the head lamp is converted from the automatic mode to a manual mode (that is, when the head lamp automatic mode is deactivated), the controller 180 may set a lamp operation mode (the head lamp operation mode) based on the location of the lamp operation switch (i.e. operation member), and control the lamp driver 150 based on the set lamp operation mode to turn on or turn off the head lamp,” wherein it is interpreted that the set lamp operation mode is set due to the lamp operation switch (i.e. operation member) having been operated by an occupant;” also, see [0054] “When converting from the autonomous driving mode to the manual driving mode, the controller 180 may request the user to transfer a control right of the lamp and the wiper, and convert the lamp operation mode and the wiper operation mode from the automatic mode to the manual mode upon user consent. When there is no user response to the transfer of the control for a predetermined time, the controller 180 converts the lamp operation mode and the wiper operation mode from the automatic mode to the manual mode after stopping the vehicle 100, so that the control right may be transferred to the user.”]
	control the operation state of the electrical device in the automatic mode, regardless of the operation mode specified with the operation member, in a state in which the vehicle is autonomously driven, [[Jung, Para. 54, Fig. 3] “For example, when the lamp operation mode is set to the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the lamp operation mode to the automatic mode (the automatic lighting mode). Further, when the wiper operation mode is the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the wiper operation mode and set the wiper operation mode to the automatic mode (the automatic operation mode);” also, see Fig. 3, S110-S140] and 
	set the operation mode of the electrical device [[Jung, Para. 52, Fig. 3, Fig. 4] “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode based on a user input received from the human interface device 140. When receiving an autonomous driving request (e.g., a command to activate an autonomous driving function) from the human interface device 140, the controller 180 may convert the driving mode of the vehicle 100 from the manual driving mode to the autonomous driving mode. When converting the driving mode of vehicle 100 to the autonomous driving mode, the controller 180 may set an operation mode of the convenience device (e.g., the head lamp and/or the wiper) to an automatic mode regardless of external environment information of the vehicle 100; also, see Fig. 3, “S110 Receive Autonomous Driving Request” and Fig. 4, “S210 Receive Autonomous Driving Request”.]
But Jung does not explicitly disclose to set the operation mode of the electrical device at least temporarily to the stop mode when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode.
However, Stam teaches:
a processor, and a memory for storing a program executed by the processor, wherein the 	processor is configured to: [[Stam, Abstract, Fig. 37 “Microcontroller”, Col. 21; Lines 33-36]]
	set the operation mode of the electrical device at least temporarily to the stop mode when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode [[Stam, Col. 51; Lines 40-60] “When in the automatic mode, microcontroller 1105 operates in an automatic high beam control state whereby the control state varies between a high beam on state 3702 and a high beam off state 3704. Microcontroller 1105 moves When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 (i.e. operation member) is toggled, microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708. Microcontroller 1105 will maintain the high beams in their off manual override state 3708 for a predetermined time period, such as 30 seconds or until the column switch is again toggled. When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state, but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical device controller as disclosed by Jung to include the teachings of Stam to obtain a processor configured to set the operation mode of the electrical device at least temporarily to the stop mode when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode. The modification would have been obvious because it can “allow the driver to override improper behavior of the control system or to use the high beams to alert other drivers through flashing the high beams” (Stam, Col. 36; Lines 4-7).

Regarding claim 2, the combination of Jung and Stam teaches the electrical device controller according to claim 1 as outlined above. 
Stam further teaches:
	wherein the processor is configured to set the operation mode of the electrical device to the stop mode for a fixed predetermined interval, [[Stam, Col. 51; Lines 51-54] “Microcontroller 1105 will maintain the high beams in their off manual override state 3708 for a predetermined time period, such as 30 seconds…”] when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode, [[Stam, Col. 51; Lines 46-51] “When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 (i.e. operation member) is toggled (i.e. switched), microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708.”] [[Stam, Col. 51; Lines 55-60] “When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state, but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor.”]
Jung further discloses:
control/set the electrical device in a state in which the vehicle is autonomously driven. [[Jung, Para. 52, Fig. 3, Fig. 4] “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode based on a user input received from the human interface device 140. When receiving an autonomous driving request (e.g., a command to activate an autonomous driving function) from the human interface device 140, the controller 180 may convert the driving mode of the vehicle 100 from the manual driving mode to the autonomous driving mode. When converting the driving mode of vehicle 100 to the autonomous driving mode, the controller 180 may set an operation mode of the convenience device (e.g., the head lamp and/or the wiper) to an automatic mode regardless of external environment information of the vehicle 100; also, 

Regarding claim 3, the combination of Jung and Stam teaches the electrical device controller according to claim 1 as outlined above.
Stam further teaches:
	wherein the processor is configured to set the operation mode of the electrical device to the stop mode [[Col. 51; Lines 46-51, Fig. 37] “When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 is toggled, microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off (i.e. stop mode) manual override state 3708;” also, see Fig. 37, “High Beams Off Manual”] until it is determined that there is an abnormality in an image of a camera capturing an area in front of the vehicle, [[Stam, Col. 36; Lines 51-55, Col. 3; Lines 31-42] “If the image sensor continues to see a large dark area (i.e. abnormality) forward of the vehicle when the daylight ambient conditions are no longer detected, the vehicle will be determined to be in a tunnel, and the headlights will be ON;” also, see [Col. 3; Lines 31-42] “…a headlamp control system is provided for controlling the headlamps of a controlled vehicle that comprises an imaging system configured to image the scene forward of the controlled vehicle and to detect an ambient light level outside the vehicle, and a control circuit coupled to the imaging system for determining an ambient light level outside the vehicle, for identifying and determining the brightness of light sources in images obtained from the imaging system, and for controlling the headlamps to vary a beam pattern of the headlamps as a function of the brightness of light sources within the images when the ambient light level is above a threshold level.”]  when the operation mode specified by the operation member is switched to the stop mode from an operation mode other than the stop mode, [[Stam, Col. 51; Lines 46-51] “When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 is toggled, microcontroller 1105 will interpret the toggling of the column switch (i.e. operation member) as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708.”]  [[Stam, Col. 51; Lines 55-60, Fig. 37]  “When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state (i.e. stop mode), but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor;” also, see Fig. 37; “3708 High Beams Off Manual” and “3704 High Beams Off Auto” and “Automatic Control” and “3702 High Beams On Auto”]
	For clarification, while Stam teaches to move to state 3704 “High Beams Off Auto” after the expiration of the timer, during this state, the system of Stam still effectively remains (or is capable of remaining) in the “stop mode” as a result of the operation member. Stam teaches for the high beams to continue to remain off (i.e. in stop mode) until an abnormality is detected.  Further Stam teaches that, when an abnormality is detected, to subsequently subject the headlights to “automatic control” (Fig. 37 and Col. 51; Lines 55-60) in order to set a new operation mode. Thus, although the system is in an “auto” mode in state 3704, autonomous control is not exercised until a response to a detection of the image sensor is necessary. Thus, there is sound basis for believing that the prior art processor is capable of performing the claimed function.
	It should additionally be noted that the prior art clearly achieves the object of the claimed invention to ensure that “the operation mode of the electrical device is kept in the stop mode until an abnormality occurs in the image of the vehicle exterior camera. As a result, the electrical device can be operated in a manner that respects the intention of the driver to the greatest degree possible” as can be seen in the instant specification (Para. [0079]).

	Jung further discloses:
control/set the electrical device in a state in which the vehicle is autonomously driven. [[Jung, Para. 52. Fig. 3, Fig. 4] “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode based on a user input received from the human interface device 140. When receiving an autonomous driving request (e.g., a command to activate an autonomous driving function) from the human interface device 140, the controller 180 may convert the driving mode of the vehicle 100 from the manual driving mode to the autonomous driving mode. When converting the driving mode of vehicle 100 to the autonomous driving mode, the controller 180 may set an operation mode of the convenience device (e.g., the head lamp and/or the wiper) to an automatic mode regardless of external environment information of the vehicle 100; also, see Fig. 3, “S110 Receive Autonomous Driving Request” and Fig. 4, “S210 Receive Autonomous Driving Request”.]

Regarding claim 6, the combination of Jung and Stam teaches the electrical device controller according to claim 1 as outlined above. 
Jung further discloses:
	wherein the electrical device is the wiper, [[Jung, Para. 50] “The controller 180 may generate a control signal for controlling the operation of the wiper based on an input of the wiper operation switch.”] and
	the processor is configured to automatically change an operation state of the wiper depending on an amount of rain in the automatic mode, and to stop the wiper in the stop mode. [[Jung, Para. 44, Para. 66] “The wiper driver 160 may operate or stop the wiper under control of the controller 180;” also, see [0066] “The controller 180 may obtain the vehicle exterior illuminance and/or the precipitation information through the illuminance sensor and/or the rain sensor during the autonomous driving, and control the lamp driver 150 and/or the wiper driver 160 based on the illuminance and/or the precipitation information, thereby lighting the head lamp or operating the wiper,” wherein, during autonomous driving, the wiper is in the automatic mode (see Jung, Para. 54)]

Regarding claim 7, the combination of Jung and Stam teaches the electrical device controller according to claim 1 as outlined above. 
Jung further discloses:
	wherein the electrical device is a headlight, [[Jung, Para. 49] “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch.”] and 
the processor is configured to automatically change an operation state of the headlight depending on luminance outside the vehicle in the automatic mode, and to turn off the headlight in the stop mode. [[Jung, Para. 66, Para. 43] “The controller 180 may obtain the vehicle exterior illuminance and/or the precipitation information through the illuminance sensor and/or the rain sensor during the autonomous driving, and control the lamp driver 150 and/or the wiper driver 160 based on the illuminance and/or the precipitation information, thereby lighting the head lamp or operating the lamp driver 150 may turn on, flicker, or turn off the lamp in response to the instruction of the controller 180.”]

Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stam further in view of Whikehart et al. US PG Publication 20200346621 (hereinafter Whikehart) further in view of Kim et al. US PG Publication 20180126986 (hereinafter Kim).

Jung, Stam, Whikehart, and Kim were cited in a previous Office action.

Regarding claim 4, the combination of Jung and Stam teaches the electrical device controller according to claim 1 as outlined above.
Jung further discloses:
	wherein the processor is configured to set the operation mode of the electrical device to the automatic mode without temporarily setting the stop mode, [[Jung, Para. 54] “For example, when the lamp operation mode is set to the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the lamp operation mode to the automatic mode (the automatic lighting mode). Further, when the wiper operation mode is the manual mode when converting from the manual driving mode to the autonomous driving mode, the controller 180 may convert the wiper operation mode and set the wiper operation mode to the automatic mode (the automatic operation mode),” wherein Jung sets the lamp and wiper operation modes directly to their respective automatic modes without mention of any intermediate step or setting, and thus it is interpreted that Jung sets the operation mode of the electrical devices to the automatic mode without temporarily setting them to a stop mode.]
	But the combination of Jung and Stam does not explicitly teach to set the operation mode of the electrical device even when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode in a state in which the vehicle is autonomously driven, in the case in which it is determined that a driver is not paying attention to an area in front of the vehicle, based on an output of a driver monitor which monitors a state of the driver.
	However, Whikehart teaches:
even when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode in a state in which the vehicle is autonomously driven, [[Whikehart, Para. 12, Para. 61, Para. 75, Para. 76] “The object detection system 10 may be used, for example, in a vehicle 100 to detect oncoming or approaching objects and/or for an autonomous or advanced driver assistance system of the vehicle 100;” also, see [0061] “However, the object detection module 36, using the object detecting device 14 that generates a real-time environment and based on detected objects and/or information received from V2X communication, may override the manual windshield wash command from the occupant;” also, see [0075] “One input may be a manual driver/user operated windshield wiper switch (not shown). Another input may be the rain sensor 12;” also, see [0076] “A signal received by the rain sensor 12 that heavy precipitation is accumulating on the windshield 16 may result in a determination by the object detection module 36 that the windshield wipers 18 activate, despite a command not to operate from the driver/user” (i.e. despite when the operation mode specified with the operation member is switched to the stop mode). Wherein, when the operation member is a manual switch as recited by Whikehart, it is interpreted that in order to execute a command to not operate the windshield wipers, the switch must be manually moved to a stop mode from an operation mode on the switch other than the stop mode.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical device controller as taught by the combination of Jung 
	But the combination of Jung, Stam, and Whikehart does not explicitly teach to set the operation mode of the electrical device in the case in which it is determined that a driver is not paying attention to an area in front of the vehicle, based on an output of a driver monitoring device which monitors a state of the driver.
	However, Kim teaches:
in the case in which it is determined that a driver is not paying attention to an area in front of the vehicle, based on an output of a driver monitor which monitors a state of the driver. [[Kim, Para. 9, Para. 301, Para. 302] “The vehicle further includes: an occupant sensing unit (i.e. driver monitoring device) that is configured to monitor driver state and provide driver state information, wherein the controller is configured to: based on the driver state information, determine whether the user command is not intended by a driver of the vehicle, and based on a determination that the user command is not intended by the driver of the vehicle, determine to ignore the user command;” also, see [0301] “Referring to the example (b) in FIG. 11, the controller 170 may determine whether a driver is looking ahead, based on the driver's image acquired by the internal camera 220;” also, see [0302] “If a user command is received while it is determined that the driver is not looking ahead (i.e. driver is not paying attention to an area in front of the vehicle), the controller 170 may determine that the received user command is not intended by the driver. In this case, the controller 170 may ignore the user command…”]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the electrical device controller as taught by the combination of Jung, Stam, and Whikehart to include the teachings of Kim. The modification would have been obvious .

Claim 5 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stam further in view of Yopp et al. US PG Publication 20150088358 (hereinafter Yopp).

Jung, Stam, and Yopp were cited in a previous Office action.

Regarding claim 5, the combination of Jung and Stam teaches the electrical device controller according to claim 1 as outlined above.
Stam further teaches:
	wherein the processor is configured to set the operation mode of the electrical device at least temporarily to the stop mode, when the operation mode specified with the operation member is switched to the stop mode from an operation mode other than the stop mode [[Stam, Col. 51; Lines 40-60] “When in the automatic mode, microcontroller 1105 operates in an automatic high beam control state whereby the control state varies between a high beam on state 3702 and a high beam off state 3704. Microcontroller 1105 moves between states 3702 and 3704 in the manner discussed above responsive to the light sources detected by the image sensor. When microcontroller 1105 is operating in an automatic mode with the high beams on (state 3702) and then the column switch 3410 (i.e. operation member) is toggled, microcontroller 1105 will interpret the toggling of the column switch as a request to turn the high beams off. Microcontroller 1105 thus enters a high beam off manual override state 3708. Microcontroller 1105 will maintain the high beams in their off manual override state 3708 for a predetermined time period, such as 30 seconds or until the column switch is again toggled. When the time period expires, microcontroller 1105 will initially maintain their high beams in the off state, but will move to state 3704 whereby the high beams may be automatically turned back on based upon the automatic headlamp control algorithm that is responsive to the light sources detected by the image sensor.”] 
	Jung further discloses:
in a state in which the vehicle is autonomously driven, [[Jung, Para. 52. Fig. 3, Fig. 4] “The controller 180 may set a driving mode of the vehicle 100 to a manual driving mode or an autonomous driving (automatic driving) mode based on a user input received from the human interface device 140. When receiving an autonomous driving request (e.g., a command to activate an autonomous driving function) from the human interface device 140, the controller 180 may convert the driving mode of the vehicle 100 from the manual driving mode to the autonomous driving mode. When converting the driving mode of vehicle 100 to the autonomous driving mode, the controller 180 may set an operation mode of the convenience device (e.g., the head lamp and/or the wiper) to an automatic mode regardless of external environment information of the vehicle 100; also, see Fig. 3, “S110 Receive Autonomous Driving Request” and Fig. 4, “S210 Receive Autonomous Driving Request”.]
	But the combination of Jung and Stam does not explicitly teach setting the operation mode only in the case in which an operation for approving switching of the operation mode was performed in an input device different from the operation member after switching of the operation mode with the operation member.
	However, Yopp teaches:
only in the case in which an operation for approving switching of the operation mode was performed in an input device different from the operation member after switching of the operation mode with the operation member. [[Yopp, Abstract, Para. 1, Para. 8, Para. 15, Para. 16, Para. 21-23] “A change in position is detected of at the least one vehicle control (i.e. an operation member);” also, see [0001] “The central control unit may then provide instructions to various vehicle components, e.g., actuators and the the module 106 may be used to regulate vehicle 101 speed, acceleration, deceleration, steering, operation of components such as lights, windshield wipers, etc;” also, see [0015] “The process 200 begins in a block 205, in which a vehicle 101 commences autonomous driving operations…;” also, see [0016] “Next, in a block 210, the computer 105, e.g., according to instructions in the module 106, determines whether driver input to a vehicle 101 component has been detected;” also, see [0021] “In the block 220, the computer 105 ignores the driver input detected in the block 210, because such input has been determined not to be deliberate… Further, the computer 105 generally provides a message to a vehicle 101 operator via a human machine interface (HMI) in the vehicle 101, e.g., a graphical user interface (GUI) on a touchscreen or the like in the dash of the vehicle 101, an interactive voice response (IVR) system in the vehicle 101, etc. This message may ask the operator for input considering whether the operator wishes vehicle 101 operations to be conducted according to the input (or inputs) detected in the block 210;” also, see [0022] “…if input is received indicating that the vehicle 101 operator does want the vehicle 101 to be controlled according to input received in the block 210, e.g., if a response is received to the HMI message, e.g., within a predetermined period of time such as five seconds, that the driver's inputs were intentional, then a block 230 is executed next;” also, see [0023] “In the block 230, vehicle 101 operation or control is modified according to the driver input received in the block 210. For example, a steering, braking, acceleration, etc. instruction or instructions may be implemented to control the vehicle 101.” Wherein, considering the nature of the vehicle components discussed in Para. 1 and the touchscreen discussed in Para. 21, it is interpreted that the driver must approve switching of the operation mode by an input device different from the operation member.]
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical device controller taught by the combination of Jung and Stam to include the teachings of Yopp. The modification would have been obvious because it prevents the controlling/operation of a vehicle based on a command from a driver that is not paying attention. The modification functions to increase safety of the vehicle operations.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Jung in view of Stam further in view of Akiyama US PG Publication 20150266409 (hereinafter Akiyama).

Jung, Stam, and Akiyama were cited in a previous Office action.

Regarding claim 8, the combination of Jung and Stam teaches the electrical device controller according to claim 1 as outlined above.
Jung further discloses: 
	wherein the electrical device is a headlight [[Jung, Para. 49] “The controller 180 may generate a head lamp lighting signal or a head lamp turn off signal in response to an input (e.g., the location information) of the lamp operation switch.”]
But the combination of Jung and Stam does not explicitly teach automatically changing a light distribution direction of the headlight depending on an environment around the vehicle in the automatic mode, and stopping the change of the light distribution direction in the stop mode.
However, Akiyama teaches:
the processor is configured to automatically change a light distribution direction of the headlight depending on an environment around the vehicle in the automatic mode, [[Akiyama, Para. 15, Para. 75, Para. 95] “Another example is a headlight control system for controlling an angle of the headlight in a vertical or horizontal direction based on the input from a switch as well as the input from an on-coming vehicle detector or a road curvature detector;” also, see [0075] “…an automatic swivel control of the headlight is managed by using the function implemented in the secondary ECU (ECU 2)…” also, see [0095] “According to the vehicle control system of the present embodiment, the specification changes of the two functions, the vertical beam angle control function for auto-control of the up-down direction of the headlight based on the detection of the oncoming vehicle…do not affect the standard function ECU 1”] and stop the change of the light distribution direction in the stop mode. [[Akiyama, Para. 75, Para. 87, Para. 79] “In this case, a basic headlight function such as ON/OFF operation of the headlight…is controlled by using the function implemented in the primary ECU (ECU 1) which is based on an input of user switch operation, while an automatic high/low beam control and an automatic swivel control of the headlight is managed by using the function implemented in the secondary ECU (ECU 2)…;” also, see [0087] “when the auto mode switch is not turned ON (S350:NO), the process is once finished…(i.e. does not proceed to change light distribution direction);” also, see [0079] “when the headlight switch is not turned ON in S315 (S315:NO), the process proceeds to S320, and the headlight is turned OFF (i.e., the low beam bulb and the high beam bulb are both turned OFF), and the process is finished.”]
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify the electrical device controller taught by the combination of Jung and Stam to include the teachings of Akiyama. The modification would have been obvious because “headlight control is facilitated for increased effectiveness and functionality” (see Akiyama, Para. 75).




Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SOPHIA A SKIPPER whose telephone number is (571)272-6521. The examiner can normally be reached M-F 8:30-4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, James J. Lee can be reached at 571-270-5965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 





/S.A.S./Examiner, Art Unit 3668                                                                                                                                                                                                        

/JAMES J LEE/Supervisory Patent Examiner, Art Unit 3668